Citation Nr: 1131748	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2010.  

The Board remanded this matter in January 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an extraschedular compensable evaluation for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran has had no worse than Level I hearing acuity in either ear.

2. The Veteran's bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.






CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).

2. The requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A November 2006 letter provided the Veteran with notice of the evidence required to substantiate his increased rating claim.  The letter informed the Veteran what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has  had VA examinations.   

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hearing loss disability has been evaluated pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2010).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation under Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

The Veteran had a VA examination in January 2007.  The audiological evaluation obtained the following pure tone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
10
55
LEFT
10
5
10
15
45

The average puretone threshold for both ears was 18.75.  Speech audiometry revealed speech recognition ability of 98 percent in both ears.  Applying these values to Table VI, a numeric designation of I is assigned for both ears.  Table VII provides that a non-compensable (zero percent) evaluation is assignable for these designations.

Records from Massachusetts Ear, Nose and Throat, dated in January 2008, indicate that an audiologist recommended amplification for both ears.  

At the Board hearing in August 2010, the Veteran testified that his hearing loss disability causes difficulty at work and home.  The Veteran indicated that he has to ask people to repeat things.  He stated that he finds that has a hard time understanding what people are saying unless he is watching their lips move when they talk to him.  The Veteran also indicated that he requires an amplification device when he watches television.

In January 2011, the Board remanded this matter to obtain a  VA examination.  The Veteran had a VA examination in February 2011.  The examiner noted that the claims file was reviewed.  The audiological evaluation obtained the following pure tone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
10
20
60
LEFT
20
15
15
20
50

The average puretone thresholds were 26.25 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the left ear and 96 percent in the right ear.  

Applying these values to Table VI, a numeric designation of I is assigned for both ears.  Table VII provides that a non-compensable (zero percent) evaluation is assignable for these designations.

A higher rating is not warranted for the Veteran's hearing loss disability under Diagnostic Code 6100 based upon the findings noted on VA examination. Therefore, the appeal is denied to that extent.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

The 2011 VA examination addressed the functional impacts of the Veteran's hearing loss disability.  The examiner stated that the Veteran has normal hearing sensitivity through 3000 Hertz, sloping to a moderately severe to severe high frequency sensorineural hearing loss and would be able to maintain gainful employment with reasonable accomodations, utilization of compensatory hearing skills and a quieter work environment.  The VA examiner stated that it is expected that the Veteran would have difficulty communicating in an environment with background noise or where face to face communication is not possible.  

The Board finds that there are exceptional considerations which, with consideration of the reasonable doubt doctrine, render the schedular evaluation inadequate.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that there are exceptional considerations which, with consideration of reasonable doubt doctrine, render the schedular evaluation inadequate.  See 38 C.F.R. § 3.321(b)(1).  Although the findings of the VA audiological examinations correspond to a non-compensable rating, the Veteran's testimony and the VA examination report reflect functional impairment due to hearing loss.  Accordingly, the Board finds that his hearing loss disability presents an "exceptional or unusual disability picture," that warrants referral for extraschedular consideration.


ORDER

A compensable schedular rating for bilateral hearing loss is denied.  To this extent, the appeal is denied.

Referral to the Director, Compensation and Pension Service, for consideration for an increased rating for bilateral hearing loss on an extraschedular basis is granted.


REMAND

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  Id.

The evidence of record shows that the Veteran's hearing loss presents an exceptional or unusual disability picture.  The Board finds that the criteria for submission to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for bilateral hearing loss have been met.  38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/ AMC should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for bilateral hearing loss in accordance with the provisions of 38 C.F.R. § 3.321(b). The Director, Compensation and Pension, is requested to provide adequate reasons and bases for any decision.

2.  When the requested development has been completed, the case should again be reviewed by the RO on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


